DETAILED ACTION
This action is in response to the claimed listing filed on 06/02/2022.
Examiner’s Statement of Reasons for Allowance
Claims 1, 3-8, 10-14, 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a method (Claims 1, 3-7), a non-transitory computer-readable medium (Claims 8, 10-14), and a system (Claims 21-26), featured for generating a knowledge graph, where the claims recite, in part, to include at least features,
“…naming the first empty object to match a name of an import reference included in
the import statement;
identifying a first control call in the user code;
determining an invocation of the first control call on the first empty object;
generating a second empty object based on the invocation of the first control call:
naming the second empty object based on a name of the first empty object and a name of the first control call; and
generating a knowledge graph based at least in part on the first empty object and the second empty object to indicate relationships and patterns in usage of a plurality of APIs.”,

as in claims 1 and recited in the similar manner claims 8 and 21. 

Close prior art of record, Yu, with Code2Grpah, is applied for addressing the generation of knowledge graph. Yu does not show the teaching of the above features as addressed in allowable subject matter. The above features are incorporated. Further search is provided; accordingly, the features as recited above are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
TTV
July 16, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191